Ed. F. McFaddin, Justice (concurring). I concur with the result reached in this case, but I reach such result by a process of reasoning entirely different from that contained in the majority opinion. It is my view: (a) that Ira Twist was the trustee for the C. C. Twist family; (b) that Mrs. J. Frank Twist was trustee for the J. Frank Twist family; and (c) that the two families dealt at arm’s length. My conclusion is that Ira Twist was not a trustee for the J. Frank Twist family, and, therefore, could not have violated any trust obligations to the J. Frank Twist family, since he was not a trustee for that family. The present case is the second appearance in this Court of litigation involving the original partnership of J. F. Twist and Clarence C. Twist. See Twist v. Gray, 201 Ark. 812, 147 S. W. 2d 29. In that case, it was shown that following the death of Clarence C. Twist, A. L. Cray was appointed receiver of the Twist properties; and the litigation involved the compensation of the trustee. In the course of that litigation, it was agreed that the control of all the Twist properties would be placed in J. F. Twist and Ira Twist “as co-trustees.” When J. F. Twist died, his widow, Mrs. J. Frank Twist, became the trustee for the J. Frank Twist family. When the two trustees were unable to reach an agreement, then the Chancery Court settled the differences and made an order. Thus through the years, Ira Twist represented the C. C. Twist family, and Mrs. J. Frank Twist represented the J. Frank Twist family. They acted as representatives of their respective families, which dealt at arm’s length. I cannot see where either represented the opposite family. In the light of the foregoing, it is clear that the decree in this case is correct. Certainly Ira Twist’s compensation should not he charged against the J. Frank Twist family.